Title: To Thomas Jefferson from Anonymous, 6 June 1821
From: Anonymous
To: Jefferson, Thomas


Dear Sir
In the State of NYork
6 June 1821
Altho you are advanced in life—yet your Vision is clear—& judgement sound—therefore justice must be felt—& patriotism yet uppermost in your Consideration,—an old personal friend—has made up his mind—to say a few words—on the Subject of our next president—Altho’ strange as it may appear—the present one has just entered on the last term—but such is The State of man—such his activity in the pursuits of —that already Combinations & preliminary operations are  on foot to give this man & that man—an impetus—a push forward in the publick view—so that in some degree—to have forestalled publick opinion & taking thereby undue advantages.—it is for this Reason—as it cannot be avoided—I obtrude myself on your attention, without a name—If what is said, is not sound, a name would be of no service—to the observations—Altho the time was, when it would have not sounded unpleasantly in your ears—Mrs Crawford, Calhoun, Adams. Clinton & Clay—are prominent men—& doubtless—the most so—& so when the nation looked to select the next Prest—your influence—among the Gent—who have been Prests—alone seems to have been preserved — to a great extent over the whole nation—the residue—Messs Adams. Madison & Munro—seem to have little—Mr Munro—undoubtedly as he is President—has a degree of it—So far as present patronage extends— I will begin by remarking—that some Symptoms—have been indicated—that Mr Munro—Mr Calhoun & their personal friends—with those of Madisons are Cautiously working in favor of Jno Q Adams—as the next Chief—while others—are pushing Crawford—and those mainly are the present Rulers of Virginia—Is this Right—does it Comport—with justice—with safety to this nation—& with the Example—& lasting Solidity & equalized Justice—Which you would desire to have in some degree  Realized from your influence—and as Conducive & Confirmative to the high Character which you may desire—that your fame should go down to posterity—taking it for granted that the next Prest will be the friend of Jefferson & one who would sustain the Reputation & preserve the order & safety of the Republick—would that be promoted by the Election of Mr Adams—I say not—Virginia had her 4 out 5 Presidents of course its not expected she will still have further pretentions at present—Massachusetts—had a Prest of Congress in Hancock—She has been honored in Jno Adams during his whole life time—& finally by being Prest—besides others of her Citizens Knox—Gerry—Eustis—Dearborn & many others—& young Jno Adams his life time who at one period did all, man could do, to oppose Jefferson & his Supporters—is this Right, for a man who never labored for Republicanism which only put Jefferson in power—should now after having Reaped—Money & honor—since his boyish mission to Prussia—be pushed into the Presl Chair by Jefferson or his friends—I say—Massachusetts has for the present—had attention enough paid to her—I do say—that Mr Adams has had honor & countenance—more than Others—who merrited more than he, those Considerations how would it appear to posterity—that Virginia should to an irrational & unjust—extent—Retain by Clanship the power to herself of this nation—then to join her, influence to a state already full of favors— having had the like honor and advantage— —I say it would go far to take away the Charm of our Republican success in Genl—& in a measure tarnish the Remembrance of the illustrious Virtues of a Jefferson whose Consequence—will be effected—by the Results of his memorable Career—It Reminds me so much of the Clanships—the triumvie of Greece & Rome—that it almost sickens me with the high notions of Republican fairness—& reminds me  of the old proverb that the Horse that caries the oates—Seldom eat them—would you then support Mr  Crawford—no I say—he is a native of Virginia—is from the south—has derived all his influence from her disposition & no merrit—or Exertion of his own—Possess no extray Gifts from nature—art—& his appointment—would fire such an unextinguishable hatred in this nation—to have at this period—a Slave holding president—as to come nigh—Severing this Empire—& wd be forever attributed to Virginia or Jeffersonian egotistical Republicanism produced by negro unfair Representation & the sole effect of patronage—& ill gotten power—Mr Clay—tho very respectable—has nearly all the same objections agst him at present—& besides has not pretentions equal to it—Mr Calhoun also is too recently on the stage—and is from a Slave state—& there is time—enough for him—We come next to him—on Mr Clinton—This State has never had the honor—of a president—her Vice presidents have been merely pacifying machines—Geo Clinton services during our Revolution—entitled him to very high honor—you outstripped him—tho his influence then, powerful gave you the Presidency—aided by his nephew—& supported it—till you Retired in Glory—you gave yr influence to Madison—tho it has Contd—you forgave Munro—& cannot you forgive DWitt Clinton—for merely being a Candidate when your friend Madison—was a Candidate the second time—who always supported you & is warmly your admirer at this moment—I think you can—you observed that George Clinton estranged himself from you—if he did—that is a reason why you should  from DWitt Clinton—indeed—I honestly think—it would be the brightest link to  the Chain of your Constellation—for you to make an effort—& do an act—to the nephew—to be away—something of a neglect  of a great man—whose name & fame as a Revolutionary worthy was Certainly greater than any then before the publick Excepting Yourself.—& which has always injured the present—Gov. Clinton eversince—it has created in Co:operation—with the policy of Madison & Munro a prejudice unwarranted—to a great extent—agst a man who was powerful in getting you elected & fighting your battles till you triumphantly Conquered—he who now Reckons you a benefactor—you could reconcile to the great Republican  & shed a never fading lustre on your fame for honor & disinterestedness—The Consequences to the nation—in Consolidating the safety of the Constitution—would probably be incalculable—to have a man as it were anew—from a new Section—from a State famous for Revolutionary Struggles—& for great Men—prosperous—enterprizing—& neglected—all that is done—is to raise a little man like Tompkins—or Smith Thompson—and other little men—in order to destroy the influence of a very powerful & most—Capable man—a man pure in morals  Wife & Children—Domestic—industrious—filled with knowledge—a man that really loves to do good things—think on those things—& see whether—it is not Compatible with your Glory & honor—prudently & act—& to have done with Mr Clinton—those things which you could do—with Mr Munro  when it suited your views—is it needful for yr fame—for Madison or Munro that a political Dwarf—a Cold hearted excentric man like Jno Q Adams should be elevated above such a man as DW Clinton—to shut out of the perils of the nation New York—or Mr Clinton—or is there a league between Virginia & Massachusetts?—The talents & experience of Clinton wd Reconcile the south with the North & East—but—the Support of Adams or Crawford—would shake the foundations of the edifice—but liberality & honour & a remembrance of former days have some place in yr bosom—an old friend hopes & believes—from the high character of the Venerable Jefferson—that he will once more—in his own way—do one more great act—& prevent the perpetuation of a narrow misguided policy—contrary to the best feelings of all your old best friends—A Republican of 98 since the foregoing—I have learnt—that some person has written to Mr Jefferson to asscertain, whether the observations attributed to Mr J—were true—that he expressed a high approbation of the Conduct—or admn of Gov Clinton—his policy—infavor, of Canals—agriculture—& the world generally—It is possible the representations—from party feeling & here might have been enlarged—as they generally are—when made by distinguished men—but If they were expressed highly approbatory—I presume they to wd have been true—but Report says— the letter of Mr Jefferson denies having expressed himself favorably—I am sorry to hear of it—for reasons already indicated—I am still of the belief—that it would be one of the most honorable and Glorious acts of Mr Jefferson—that before he quitd this life—to take such a Course—as he knows better how to do it, than most men I ever  knew—in reconciling—& harmonizing Mr Clinton—publickly—with the nation through his name—thereby producing effects—to strengthen the Union—more than any other act that could be devised—indicating a liberality & a magnanimity—whose influence would shed a never fading Renown on  the author of the Declaration of our Independance—as to the little bickerings of a few hot heads—any movement of that nature might produce—Compared to the love and Veneration it would excite  in an universl portion of the nation it would be as mere dust in the balance—you publickly have withdrawn from Politicks—that is no reason why a noble & generous act—(made necessary by the Course pursued—of which you have partaken)—Should not be performed by a great Phylosopher & Phylanthropist—to a man of the most distinguished talents and publick usefulness—a  man who has the disposition—the ability—& the boldness—to guard the fame of Jefferson more than any other man in this union—a letter on the improvements of the nation—its progress &c Wherein a decided favorable mention could be made for the great publick benefit Rendered by Mr Clinton—would be decent. true—& not out of the way—would answer all the purposes desired with the learning of Clinton— his capacity— hispromotion of Canals & internal improvements—of Colledges & publick schools—of the agricultural board—& his system of admn— every way enlarged—& bottomed on a Nations renown—it cannot well be concieved, that a Jefferson can disapprove—It cannot—be believed—that if Mr Jefferson—should ever have been displeased—because Clinton was a Candidate for the Presidency— years ago—& which might have been inexpedient—tho’ honorable—& fair—equally so—as that he should—or Munro—or any other man—but which has long passed away—I say its presumed—that this Cannot have place in the mind of a great man—at this day—If he thinks Mr Clinton ought to have fought the enemy recently—it can be said—that every effort was used for him to get a Commission but it was meanly prevented—his example in addressing the people to deeds of patriotism in raising money—even personally laboring in the defence of this State—in shaking its forts &c— proves he did more efficient Service than any man here—I will not speak of that small man Tompkins—he is a child—the mere floating machine of party—is guilty of frequent inebriety—has Converted the publick Money to his own use—& is the tool of Munro. & Crawford & Adams to keep down—Clinton—you know all these things—the writer of this—is moved by himself—as a duty—without the knowledge of any—human being—to lay these things before a man Who he has beloved—in times past more than words Can express—&  who has no other motive but Justice & the fame of Jefferson & the Safety & honor of the nation—a man of 1798